DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10, 11, 13, 16 – 18, 20, 21, 24, 27 - 29, 31, 37, and 41 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoeft (USPN 5,687,726). Hoeft teaches a fiber-optic sensing arrangement (Figure 2; description thereof in column 5) configured for non-invasive measurements or for positioning in a central blood vessel for collecting data for a dye/dilution response to an injected dye (ICG) (Figure 3; description thereof in columns 5 – 6). Analysis of the measured data by a computer yields information on a level at t=0 (Figure 5 and the descriptions thereof) which is used to compute the blood volume as described in column 6 - 7. Further, the Summary of the Invention in columns 2 – 4 reiterates these details. 
Claim(s) 1, 2, 6, 10, 11, 13 - 18, 20, 21, 22, 23, 24, 25, 27, 28, 33, 34, and 40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rubinstein et al. (USPGPub 2005/0020891). Rubinstein et al. teach a non-invasive, fiber optic based, blood volume measuring arrangement that collects and analyzes dye dilution data (Figures 1, 3, 9 and .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rubinstein et al., as applied to claim 1 above, use of teach ICG + other dyes (paragraphs 0041/0042) but do not provide an exhaustive listing of all suitable dyes. However, without a showing of criticality or unexpected results, it would have been within the skill level of the art before the effective filing date of the claimed invention to identify other suitable dyes for the measurement, including those contained within microbubbles, since Rubinstein et al. provide such a suggestion.
Claim 19, 26, 30, 35, and 36, 38, and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoeft, as applied to claims 11, 24, 29, 31, and 37 above. With regard to claims 19, 26, and 35, Hoeft does not particularly teach the manner that the sensor/fiber is secured to the patient. However, a variety of manners to attach and hold sensors to a . 
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach or suggest computing simulated spectra as part of the method, in combination with the other claimed steps.
Claims 3 – 5, 7, and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Aoyagi et al. (USPN 5,679,371) and Chen (USPN 6,339,714) teach additional optical measurement configurations for determining dye/dilution information for computing a blood volume parameter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC FRANK WINAKUR whose telephone number is (571)272-4736.  The examiner can normally be reached on Mon-Fri 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Cheng can be reached on 571-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ERIC F WINAKUR/Primary Examiner, Art Unit 3791